UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period fromto Commission file number 000-51594 GOLDMOUNTAIN EXPLORATION CORPORATION (Exact name of small business issuer as specified in its charter) Nevada 98-0455906 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 30-70 East Beaver Creek Rd. Richmond Hill, Ontario, Canada L4B 3B2 (Address of principal executive offices) (905) 882-7044 (Registrant's telephone number) Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] At August 13, 2007, there were 85,977,167 shares of the Registrant’s common stock outstanding, which includes 1,166,666 shares of common stock which were sold in March 2007, 203,333 shares of common stock which were sold in June 2007, and 4,950,000 shares which were sold in July and August 2007, which shares have not been physically issued to date. Traditional Small Business Disclosure Format.Yes [ ] No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X]. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and Item 310(b) of Regulation S-B, and, therefore, do not include all information and footnotes necessary for a complete presentation of financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended June 30, 2007, are not necessarily indicative of the results that can be expected for the year ending March 31, 2008. As used in this Quarterly Report, the terms "we", "us", "our", and “Konigsberg” mean GoldMountain Exploration Corporation and its subsidiary, unless otherwise indicated. All dollar amounts in this Quarterly Report are in U.S. dollars unless otherwise stated. F-1 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) FIRST QUARTER CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) F-2 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) (Stated in U.S. Dollars) JUNE 30, MARCH 31, 2007 2007 ASSETS Current Cash $ 335 $ 17,096 Prepaid expenses - 3,030 Total Current Assets 335 20,126 Non-Current Mineral properties 1,060,000 1,060,000 TOTAL ASSETS $ 1,060,335 $ 1,080,126 LIABILITIES Current Accounts payable and accrued liabilities $ 31,177 $ 29,798 STOCKHOLDERS’ EQUITY Share Capital Authorized: 400,000,000 common voting shares with a par value of $0.001 per share 100,000,000 preferred shares with a par value of $0.001 per share Issued and outstanding: 81,027,168 common shares at June 30, 2007 and 80,657,168 common shares at March 31, 2007 81,027 80,657 Additional Paid-In Capital 1,807,273 1,713,143 Stock Subscriptions Received - 25,000 Deficit Accumulated During The Exploration Stage (859,142 ) (768,472 ) Total Shareholder’s Equity 1,029,158 1,050,328 TOTAL LIABILITIES AND SHAREHOLDER’S EQUITY $ 1,060,335 $ 1,080,126 The accompanying notes are an integral part of these consolidated financial statements. F-3 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) PERIOD FROM THREE THREE INCEPTION MONTHS MONTHS NOVEMBER 3, ENDED ENDED 2004 TO JUNE 30, JUNE 30, JUNE 30, 2007 2006 2007 (Reclassified) Revenue $ - $ - $ - Operating Expenses Consulting fees 12,685 9,778 56,347 Mineral acquisition costs - - 28,627 Mineral exploration costs - - 390,684 Loss(gain) on foreign exchange (125 ) (53 ) (374 ) Office and sundry 9,209 9,531 79,009 Professional fees 14,901 42,266 201,849 Write down of mineral property interest - - 3,500 36,670 61,522 759,642 Net Operating Loss for The Period (36,670 ) (61,522 ) (759,642 ) Other Income (Loss) Stock accretion expense (54,000 ) - (99,500 ) Net Loss For The Period $ (90,670 ) $ (61,522 ) $ (859,142 ) Basic And Diluted Loss Per Share $ - $ - Weighted Average Number of CommonShares Outstanding 80,808,413 78,015,568 The accompanying notes are an integral part of these consolidated financial statements. F-4 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) THREE THREE PERIOD FROM MONTHS MONTHS INCEPTION ENDED ENDED NOVEMBER 3, JUNE 30, JUNE 30, 2004 TO 2007 2006 JUNE 30, (Reclassified) 2007 Cash provided by (used in) Operating Activities Net loss for the period $ (90,670 ) $ (61,522 ) $ (859,142 ) Item not involving cash: Stock accretion expense 54,000 - 99,500 Changes in non-cash working capital items: Write down of mineral property interest - - 3,500 Mineral acquisition costs - - 28,627 Mineral exploration costs - - 390,684 Prepaid expenses 3,030 245 - Accounts payable and accrued liabilities 1,379 29,894 31,177 (32,261 ) (31,383 ) (305,654 ) Financing Activities Share capital issued for cash 40,500 110,000 928,800 Share subscriptions received (25,000 ) - - 15,500 110,000 928,800 Investing Activities Additions to mineral property interest - - (3,500 ) Acquisition of mineral property - (100,000 ) (200,000 ) Mineral acquisition costs - - (28,627 ) Mineral exploration costs - - (390,684 ) - (100,000 ) (622,811 ) (Decrease) Increase In Cash (16,761 ) (21,383 ) 335 Cash, Beginning Of Period 17,096 26,793 - Cash, End Of Period $ 335 $ 5,410 $ 335 Non-cash investing and financing activities Common stock issued for property acquisition $ 860,000 500,000 - Supplemental disclosure of cash flow information Cash paid during the period for: Interest $ - $ - $ - Income taxes $ - $ - $ - The accompanying notes are an integral part of these consolidated financial statements. F-5 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY PERIOD FROM NOVEMBER 3, 2004 (INCEPTION) TO JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) DEFICIT COMMON STOCK ACCUMULATED ADDITIONAL STOCK DURING THE PAID-IN SUBSCRIPTIONS EXPLORATION SHARES AMOUNT CAPITAL RECEIVED STAGE TOTAL Balance, November 3, 2004 (Date of inception) - $ - $ - $ - $ - $ - Shares issued for cash November 3, 2004 at $ 0.00025 40,000,000 40,000 (30,000 ) - - 10,000 February 28, 2005 at $ 0.0025 35,200,000 35,200 52,800 - - 88,000 Net loss for the period - (11,314 ) (11,314 ) Balance, March 31, 2005 75,200,000 75,200 22,800 - (11,314 ) 86,686 Shares issued for cash: April 14, 2005 at $ 0.0025 2,400,000 2,400 3,600 - - 6,000 Net loss for the year - (72,280 ) (72,280 ) Balance, March 31, 2006 77,600,000 77,600 26,400 - (83,594 ) 20,406 Shares issued for cash: April 21, 2006 $ at 0.60 100,000 100 59,900 - - 60,000 April 28, 2006 $ at 0.60 83,334 83 49,917 - - 50,000 August 1, 2006 $ at 0.60 21,000 21 12,579 - - 12,600 August 1, 2006 $ at 0.60 10,000 10 5,990 - - 6,000 August 1, 2006 $ at 0.60 417,000 417 249,783 - - 250,200 February 6, 2007 $ at 0.60 80,000 80 47,920 - - 48,000 February 6, 2007 $ at 0.60 345,834 346 207,154 - - 207,500 March 19, 2007 $ at 0.15 1,000,000 1,000 149,000 - - 150,000 Shares issued for property: May 11, 2006 $ at 1.00 500,000 500 499,500 - - 500,000 September 12, 2006 $ at 0.72 500,000 500 359,500 - - 360,000 Shares subscribed for cash: March 26, 2007 $ at 0.15 - - 25,000 - 25,000 Stock accretion expense 45,500 45,500 Net loss for the period - (684,878 ) (684,878 ) Balance, March31, 2007 80,657,168 80,657 1,713,143 25,000 (768,472 ) 1,050,328 Shares issued for cash: May 18, 2007 166,667 167 24,833 (25,000 ) - - $ at 0.15 May 22, 2007 100,000 100 14,900 - - 15,000 $ at 0.15 June 7, 2007 53,333 53 7,947 - - 8,000 $ at 0.15 June 8, 2007 50,000 50 7,450 - - 7,500 $ at 0.15 Stock accretion expense - - 54,000 - - 54,000 Finder’s fee (15,000 ) (15,000 ) Net loss for the period - (90,670 ) (90,670 ) Balance, June 30, 2007 81,027,168 $ 81,027 $ (1,807,273 ) $ - $ (859,142 ) $ 1,029,158 The accompanying notes are an integral part of these consolidated financial statements. F-6 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) 1. BASIS OF PRESENTATION The unaudited consolidated financial information furnished herein reflects all adjustments which, in the opinion of management, are necessary to fairly state the Company’s consolidated financial position and the results of its operations for the periods presented.These first quarter consolidated financial statements should be read in conjunction with the Company’s consolidated financial statements and notes hereto included in the Company’s Form 10-KSB for the fiscal year ended March 31, 2007.The Company assumes that the users of the interim consolidated financial information herein have read, or have access to, the audited consolidated financial statements for the preceding fiscal year, and that the adequacy of additional disclosure needed for a fair presentation may be determined in that context.Accordingly, footnote disclosure, which would substantially duplicate the disclosure contained in the Company’s Form 10-KSB for the fiscal year ended March 31, 2007, has been omitted.The results of operations for the three month period ended June 30, 2007 are not necessarily indicative for the entire year ending March 31, 2008. 2. NATURE AND CONTINUANCE OF OPERATIONS The Company was incorporated in the State of Nevada on November 3, 2004 as Konigsberg Corporation.On May 16, 2007, The Company changed its name to GoldMountain Exploration Corporation.The Company is an Exploration Stage Company as defined by Statement of Financial Accounting Standard (“SFAS”) No. 7.The Company has acquired a mineral property located in the Nanaimo Mining Division, British Columbia, Canada, and has not yet determined whether this property contains reserves that are economically recoverable.The recoverability of property expenditures will be dependent upon the discovery of economically recoverable reserves, confirmation of the Company’s interest in the underlying property, the ability of the Company to obtain necessary financing to satisfy the expenditure requirements under the property agreement and upon future profitable productions or proceeds for the sale thereof. These consolidated financial statements have been prepared on a going concern basis.The Company has incurred losses since inception resulting in an accumulated deficit of $859,142 since inception and further losses are anticipated in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern.Its ability to continue as a going concern is dependant upon the ability of the Company to generate profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has plans to seek additional capital through a private placement and public offering of its common stock.The consolidated financial statements do not include any adjustments relating to the recoverability and classification of recorded assets, or the amounts of and classification of liabilities that might be necessary in the event the Company cannot continue in existence. 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated financial statements of the Company have been prepared in accordance with generally accepted accounting principles in the United States of America.Because a precise determination of many assets and liabilities is dependent upon future events, the preparation of consolidated financial statements for a period necessarily involves the use of estimates which have been made using careful judgment.Actual results may vary from these estimates. F-7 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) The consolidated financial statements have, in management’s opinion, been properly prepared within reasonable limits of materiality and within the framework of the significant accounting policies summarized below: a) Consolidation These consolidated financial statements include the accounts of the Company and its wholly owned British Columbia subsidiary, GoldMountain Explorations Inc.All significant intercompany transactions have been eliminated. b) Exploration Stage Enterprise The Company’s financial statements are prepared using the accrual method of accounting and according to the provisions of Statement of Financial Accounting Standards No. 7 (“SFAS 7”), “Accounting and Reporting for Development Stage Enterprises,” as it devotes substantially all of its efforts to acquiring and exploring mineral properties.Until such properties are acquired and developed, the Company will continue to prepare its consolidated financial statements and related disclosures in accordance with entities in the exploration stage. c) Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars. d) Use of Estimates and Assumptions The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of the assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. e) Mineral Property Acquisition Payments and Exploration Costs The Company capitalizes acquisition and option costs of mineral property rights where the Company believes the properties contain potentially mineralized material.The amount capitalized represents fair value at the time the mineral rights were acquired.The accumulated costs of acquisition for properties that are developed to the stage of commercial production will be amortized using the unit-of-production method. Management periodically reviews the carrying value of its investment in mineral leases and claims with internal and external mining related professionals.A decision to abandon, reduce or expand a specific project is based upon many factors including general and specific assessments of mineral deposits, anticipated future mineral prices, anticipated future costs of exploring, developing and operating a production mine, the expiration term and ongoing expense of maintaining mineral properties and the general likelihood that the Company will continue exploration on such project.The Company does not set a pre-determined holding period for properties with unproven deposits, however, properties which have not demonstrated suitable metal concentrations at the conclusion of each phase of an exploration program are re-evaluated to determine if future exploration is warranted, whether there has been any impairment in value and that their carrying values are appropriate. F-8 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) If an area of interest is abandoned or it is determined that its carrying value cannot be supported by future productions or sale, the related costs are charged against operations in the year of abandonment or determination of value.The amounts recorded as mineral leases and claims represent costs to date and do not necessarily reflect present or future values. Mineral exploration costs are expensed as incurred. The Company’s exploration activities and proposed mine development are subject to various laws and regulations governing the protection of the environment.These laws are continually changing, generally becoming more restrictive.The Company has made, and expects to make in the future, expenditures to comply with such laws and regulations. Asset Impairment Long-lived assets are tested for recoverability whenever events or changes in circumstances indicate the carrying amount may not be recoverable, pursuant to guidance established in Statement of Financial Accounting Standards No. 144 (“SFAS 144”), “Accounting for the Impairment or Disposal of Long-lived Assets”.The Company determines impairment by comparing the undiscounted future cash flows estimated to be generated by its assets to their respective carrying amounts.If impairment is deemed to exist, the assets will be written down to fair value. f) Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with FASB Statement of Financial Accounting Standards (“SFAS”) No. 128, “Earnings per Share”.SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement.Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period.Diluted EPS give effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the converted method.In computing Diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants.Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. g) Financial Instruments The carrying value of cash and accounts payable and accrued liabilities approximate their fair value because of the short maturity of these instruments.The Company’s operations are in Canada and virtually all of its assets and liabilities are giving rise to significant exposure to market risks from changes in foreign currency rates.The Company’s financial risk is the risk to the Company’s operations that arise from fluctuations in foreign exchange rates and the degree of volatility of these rates.Currently, the Company does not use derivative instruments to reduce its exposure to foreign currency risk. F-9 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) h)Income Taxes The Company uses the asset and liability method of accounting for income taxes in accordance with SFAS No. 109 – “Accounting for Income Taxes”.This standard requires the use of an asset and liability approach for financial accounting and reporting on income taxes.If it is more likely than not that some portion of all of a deferred tax asset will not be realized, a valuation allowance is recognized. i) Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar.Transactions in Canadian dollars are restatedin US dollars as follows: i.Monetary items at the rate prevailing at the balance sheet date; ii.Non-monetary items at the rate historical exchange rate; iii. Revenue and expense at the average rate in effect during the applicable accounting period. Gains and losses on restatement are recorded in the Statement of Operations. k) Environmental Costs Environmental expenditures that relate to current operations are charged to operations or capitalized as appropriate.Expenditures that relate to an existing condition caused by past operations, and which do not contribute to current or future revenue generation, are charged to operations.Liabilities are recorded when environmental assessments and/or remedial efforts are probable, and the cost can be reasonably estimated.Generally, the timing of these accruals coincides with the earliest of completion of a feasibility study or the Company’s commitments to plan of action based on the then known facts. l) Asset Retirement Obligations The Company has adopted Statement of Financial Accounting Standards No. 143 (“SFAS 143”), “Accounting for Asset Retirement Obligations”, which requires that asset retirement obligations (“ARO”) associated with the retirement of a tangible long-lived asset, including natural gas and oil properties, be recognized as liabilities in the period in which it is incurred and becomes determinable, with an offsetting increase in the carrying amount of the associated assets. The cost of tangible long-lived assets, including the initially recognized ARO, is depleted, such that the cost of the ARO is recognized over the useful life of the assets. The ARO is recorded at fair value. The fair value of the ARO is measured using expected future cash flow, discounted at the Company’s credit-adjusted risk-free interest rate. F-10 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) 4. MINERAL PROPERTIES Yoquivo Properties On May 31, 2006, the Company entered into an option agreement with Sydney Resource Corporation (“Sydney”), whereby the Company was granted an option to acquire up to 75% undivided right, title and interest in and to a series of six mineral concessions located in the State of Sonora, Mexico, and collectively referred to as the “Yoquivo Property”.Pursuant to the agreement the Company exercised the option by adhering to the terms of the option agreement to acquire an undivided 50% right, title and interest in the “Yoquivo Property” by investing an amount of $200,000 in cash and issuing 500,000 shares of common shares.These shares were valued at $1.00 per share in accordance with the fair market value of the stock on the date of issuance.The Company has the following commitments in the terms and conditions of the option agreement: i) Issuing an additional 500,000 shares of the Company’s common stock to Sydney within 12 months upon signing the letter of intent dated April 10, 2006, which were issued in September 2006 and priced in accordance with the fair market value of the stock on the date of issuance; ii) Completing the following cumulative exploration expenditures totaling $1,850,000 over 24 months as defined below: 1. Incurring $250,000 in cumulative exploration expenditures on the Property within 6 months of the date of the option agreement; 2. Incurring $600,000 in cumulative exploration expenditures on the Yoquivo Property within 12 months of the date of the option agreement; 3. Incurring $1,000,000 in cumulative exploration expenditures on the Yoquivo Property within 24 months of the date of the option agreement. The exploration expenditure referred to in ii.1 is a binding commitment whereas all the other terms are required to keep the option agreement in good standing. Upon the Company successfully exercising the first option by completing the terms and commitments of the agreement, the Company will then be granted a second option (“the second option”) to acquire an additional 25% interest in the Yoquivo Property by completing the following: i) Within 60 days of having vested the initial 50% interest, making a cash payment in favour of Sydney of $250,000; ii) Within 60 days of having vested the initial 50% interest, issuing a total of 1,000,000 shares of the Company’s common stock to Sydney; iii) Within 24 months of having vested the initial 50% interest, incurring an additional $1,500,000 in exploration expenditures on the Yoquivo Property. F-11 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) 4. MINERAL PROPERTIES (continued) Should the Company successfully exercise the second option to acquire the additional 25% in the Yoquivo Property, Sydney shall have a one-time right, exercisable within 90 days of the Company having vested at 75%, to back into a 50% interest in the Yoquivo Property by making a single cash payment to the Company.The cash payment will be equal to the greater of: i) Two times the Company’s cumulative exploration expenditures incurred under the terms of the second option, exclusive of acquisition payments; and ii) Should the value of the Company’s shares issued under the terms of the second options exceed $1,500,000 on the date of exercise of the back in right, a total of two times the Company’s cumulative exploration expenditures incurred under the terms of the second option, exclusive of acquisition payments, plus one-half of the amount by which the value attributable to the Company’s shares exceed $1,500,000. The Company shall have the additional right, exercisable within 7 days of receipt of notice of Sydney’s decision to exercise its back in right, to extinguish said right through the issuance of an additional 1,000,000 shares of its common stock in Sydney’s favour. On September 18, 2006 Sydney Resource Corporation merged with Band-Ore Resources.The merged company is known as West Timmins Mining Inc.The terms of and conditions of the letter of intent dated April 10, 2006 and the option agreement dated May 31, 2006 remain in effect. 5. SHARE CAPITAL On May 22, 2007, the Company received $15,000 for 100,000 common shares. On June 7, 2007, the Company received $8,000 for 53,333 common shares. On June 8, 2007, the Company received $7,500 for 50,000 common shares. Each of the above common share issues were issued with one (1) Class A Warrant with an exercise price of $0.20 per share.They expire two (2) years from the date of issue of the common shares as indicated above. F-12 GOLDMOUNTAIN EXPLORATION CORPORATION (An Exploration Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (Unaudited) (Stated in U.S. Dollars) 6. WARRANTS The following is a summary of the warrant activity during the quarter ended June 30, 2007: June 30, 2007 Number Average Of Exercise Warrants Price Outstanding, beginning of quarter 1,000,000 $0.20 Granted 369,999 0.20 Exercised- - - Expired- - - Outstanding, end of quarter 1,369,999 $0.20 ­­ Compensation costs attributable to the issuance of share purchase warrants to employees, directors or consultants, is measured at fair value at the date of issuance of the warrant and expensed with a corresponding increase to additional Paid-In Capital at the time of issuance of the warrants.Upon exercise of the warrant, consideration paid by the warrant holder is recorded as an increase to share capital and additional Paid-In Capital. During the quarter, the Company issued an aggregate of 369,999 warrants as a result of the private placements completed.The total fair value of the 369,999 warrants issued based on the Black-Scholes option pricing model was $54,000. Since the warrants vested immediately the Company recognized $54,000 as stock accretion expense in respect of these issuances. The weighted average assumptions used in calculating the fair value of warrants issued during the quarter ended June 30, 2007 using the Black-Scholes option pricing model are as follows: 2007 Risk-free interest rate 4.34% Expected life of the warrant 2 years Expected volatility 45.88% Expected dividend yield - 7. COMMITMENTS AND CONTRACTUAL OBLIGATIONS The Company is committed to minimum monthly lease payments of $1,050 on its occupied premises until August 31, 2007.Rental of occupied premises is exclusive of realty taxes and other occupancy cost. F-13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION CERTAIN STATEMENTS IN THIS QUARTERLY REPORT ON FORM 10-QSB (THIS "FORM 10-QSB"), CONSTITUTE "FORWARD LOOKING STATEMENTS" WITHIN THE MEANING OF SECTION 27A OF THE SECURITIES ACT OF 1934, AS AMENDED, AND THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 (COLLECTIVELY, THE "REFORM ACT"). CERTAIN, BUT NOT NECESSARILY ALL, OF SUCH FORWARD-LOOKING STATEMENTS CAN BE IDENTIFIED BY THE USE OF FORWARD-LOOKING TERMINOLOGY SUCH AS "BELIEVES", "EXPECTS", "MAY", "SHOULD", OR "ANTICIPATES", OR THE NEGATIVE THEREOF OR OTHER VARIATIONS THEREON OR COMPARABLE TERMINOLOGY, OR BY DISCUSSIONS OF STRATEGY THAT INVOLVE RISKS AND UNCERTAINTIES. SUCH FORWARD-LOOKING STATEMENTS INVOLVE KNOWN AND UNKNOWN RISKS, UNCERTAINTIES AND OTHER FACTORS WHICH MAY CAUSE THE ACTUAL RESULTS, PERFORMANCE OR ACHIEVEMENTS OF GOLDMOUNTAIN EXPLORATION CORPORATION ("KONIGSBERG", "THE COMPANY", "WE", "US" OR "OUR") TO BE MATERIALLY DIFFERENT FROM ANY FUTURE RESULTS, PERFORMANCE OR ACHIEVEMENTS EXPRESSED OR IMPLIED BY SUCH FORWARD-LOOKING STATEMENTS. REFERENCES IN THIS FORM 10-QSB, UNLESS ANOTHER DATE IS STATED, ARE TO JUNE 30, 2007. BUSINESS HISTORY We were incorporated in Nevada on November 3, 2004, as Konigsberg Corporation, however we subsequently changed our name to GoldMountain Exploration Corporation, as described below. Stock Purchase Agreement On March 27, 2006, our then Chief Executive Officer and Sole Director, Susan Downing, entered into a Stock Purchase Agreement (the "Purchase Agreement") with Adam Cegielski, who up until that time had not been affiliated with us. Pursuant to the Purchase Agreement, Mr. Cegielski purchased forty million (40,000,000) shares of our common stock from Ms. Downing for aggregate consideration of $30,000. The Purchase Agreement closed on March 27, 2006 (the "Closing"). As a result of the Closing, Mr. Cegielski obtained majority voting control over the Company, as the 40,000,000 shares which he purchased constituted 51.5% of the Company's then outstanding shares of common stock based on 77,600,000 shares of common stock outstanding as of March 27, 2006 (the "Change in Control"). In connection with the Change of Control of the Company, the Company's then Chief Executive Officer, President, Principal Accounting Officer, Treasurer and Secretary, Susan Downing, resigned on March 27, 2006, and Mr. Cegielski was appointed as the Company's Chief Executive Officer, President, Principal Accounting Officer, Treasurer and Secretary. Additionally, on March 27, 2006, Ms. Downing resigned as the Company's sole Director and Mr. Cegielski was appointed as the Company's sole Director by the Company's majority shareholders, to fill the vacancy left by Ms. Downing's resignation. Forward Stock Split On April 12, 2006, our Board of Directors approved a 4:1 forward stock split to shareholders of record as of April 25, 2006 (the "Forward Stock Split"). The Forward Stock Split affected our issued and outstanding, as well as our authorized shares of common stock, and as a result, after the Forward Stock Split, we had 400,000,000 shares of common stock authorized with a par value of $0.001 per share. 15 On April 17, 2006, we filed a Certificate of Change Pursuant to Nevada Revised Statutes 78.209 ("Certificate") to our Articles of Incorporation with the Secretary of State of Nevada, which became effective April 25, 2006, to affect a the Forward Stock Split. Subsequent to the filing of the Certificate, we filed a Certificate of Correction ("Correction") with the Secretary of State of Nevada, to correct the Certificate, which Correction clarified that our 100,000,000 shares of authorized preferred stock, $0.001 par value, were not affected by the forward stock split. As a result of the filing of the Certificate and Correction thereto, we now have 400,000,000 shares of common stock authorized, $0.001 par value, and 100,000,000 shares of preferred stock authorized, $0.001 par value per share. Unless otherwise stated, all shares amounts used in this 10-QSB are reflected in post Forward Stock Split amounts. Name Change At our annual meeting of shareholders held on May 10, 2007, our Chief Executive Officer, Director and majority shareholder, Adam Cegielski, re-elected himself as a Director of the Company, ratified the appointment of Telford Sadovnick, P.L.L.C., as our Certified Public Accountant for the 2007 fiscal year, and approved the filing of a Certificate of Amendment to our Articles of Incorporation with the Secretary of State of Nevada to change our name to “GoldMountain Exploration Corporation” (the “Amendment”). Mr. Cegielski, held 40,000,000 shares of our common stock, representing 50.2% of our outstanding common stock as of the record date of the annual meeting, March 29, 2007 (the “Record Date”), based on 79,657,168 shares of common stock outstanding as of the Record Date. Notice of the annual meeting was sent to all shareholders of record as of the Record Date on or about April 9, 2007. On May 16, 2007, we filed the Amendment with the Secretary of State of Nevada, which Amendment became effective immediately with the State of Nevada, but which effectiveness was delayed by approximately ten (10) days due to our requirement to provide NASD notice of our name change. As a result, our name change to GoldMountain Exploration Corporation became effective with the Over-The-Counter Bulletin Board on May 29, 2007, when our trading symbol changed to “GMEX.” BUSINESS OPERATIONS We are an exploration stage company engaged in the acquisition and exploration of mineral properties. We currently plan to focus solely on our joint venture in connection with exploration and development activities in the "Yoquivo Property," which we have entered into an Option Agreement in connection with, as described below. Option Agreement On April 13, 2006, we entered into a letter of intent with a wholly owned subsidiary of Sydney Resource Corporation ("Sydney") to earn up to a 75% joint venture interest in the Yoquivo Au-Ag property located in Sonora, Mexico (the "Yoquivo Property" and the "Letter of Intent"). The Yoquivo Property represents approximately 7,000 acres of land. Sydney merged with Band-Ore Resources Ltd. in September 2006, and is now known as West Timmins Mining, Inc. (TSX-WTM) ("West Timmins"). On May 31, 2006, we and West Timmins (at that time still known as Sydney) entered into an Option Agreement regarding our ability to earn up to a 75% interest in the joint venture interest in the Yoquivo Property (the "Option Agreement" and the “Option”). Pursuant to the Option Agreement, West Timmins granted us the right to earn an initial (First Option) undivided 50% interest in and to the mineral rights to the Yoquivo Property in exchange for the following cash, share and work expenditure considerations to be delivered/met over a 24 month period from the signing of the letter of intent, as more specifically detailed below: 16 A. Our making, in favor of West Timmins, the following cash payments totaling $200,000 dollars over a 90 day period: i) $25,000 within five days of signing of the Letter of Intent, which we have paid as of the date of this filing, ii) an additional $75,000 within 30 days of signing the Letter of Intent, which we have paid as of the date of this filing, and iii) an additional $100,000 within 90 days of signing the Option Agreement, which we have paid to date. B. Our issuing 1,000,000 shares of restricted common stock: i) 500,000 shares of common stock within 30 days of signing the Letter of Intent, which we have issued as of the date of this filing, and ii) An additional 500,000 shares of common stock within 12 months of signing of the Letter of Intent, which shares have been issued as of the date of this filing. C. Our completing the following cumulative exploration expenditures on the Yoquivo Property totaling $1,000,000 over a 24 month period, including: i) $250,000 in cumulative exploration expenditures within the first 6 months after signing the Letter of Intent, which amount has been paid to date; ii) $600,000 in cumulative exploration expenditures within 12 months of signing the Letter of Intent, which date was extended until June 30, 2007, pursuant to the Second Extension Letter, described below, which payments were not made as of June, 30, 2007, but which amount had been paid as of July 28, 2007; and iii) $1,000,000 in cumulative exploration expenditures within 24 months of signing the Letter of Intent. On January 29, 2007, due to delays in the drilling program, West Timmons sent us a letter extending the date we were required to complete the $250,000 funding (as described above under Section C(i)), to February 28, 2007, due to certain delays in connection with the exploration of the Yoquivo Property (the “First Extension Letter”). The $250,000 in funding due by the revised February 28, 2007 date was subsequently paid to West Timmons and we did not default under our obligations under Section C(i) of the Option Agreement. On May 31, 2007, due to the slow pace of the drilling program, West Timmons sent us another letter extending the date we were required to complete the $600,000 in cumulative funding by (as described above under Section C(ii) above), to June 30, 2007 (the “Second Extension Letter”). We were required to pay at least an additional approximately $325,000 towards exploration expenditures by June 30, 2007 (for a total of $600,000), which payments were not made as of June 30, 2007. Those payments were made to West Timmins on or around July 28, 2007, and as such, we do not believe that we are in default of the Option Agreement. West Timmins will act as operator during the earn-in phase of the agreement and will be entitled to charge a management fee of 10% on all property exploration expenditures and related head office overhead. The Joint Venture is currently being managed by a management committee consisting of three individuals, two of which are affiliated with West Timmins and our Chief Executive Officer and Director, Adam Cegielski. As operator, West Timmins will be responsible for proposal of exploration programs to the management committee. We as funding partner are responsible for funding, in full, any and all exploration programs approved by the management committee in advance of the commencement of exploration, as well as being responsible for making all necessary property and tax payments to keep the property in good standing. West Timmins agreed to grant us a second option (the Second Option) pursuant to the Option Agreement, to earn an additional 25% interest in the joint venture (for 75% total), subject to back-in provisions in favor of West Timmins as indicated below, under the following terms and conditions: 17 A. Within 60 days of having vested an initial 50% interest in the property, making a cash payment in favor of West Timmins of $250,000 dollars, B. Within 60 days of having vested an initial 50% interest in the property, issuing to West Timmins an additional 1,000,000 common shares, and C. Completing an additional $1,500,000 in exploration expenditures on the property within an additional 24 month period and making the necessary cash payments to any vendor as per the terms and conditions of the underlying agreement. However, should we successfully exercise the Second Option, West Timmins has the one-time right, exercisable within 90 days of us having vested all 75% of the joint venture, via the Second Option, to back into a 50% interest (the "Back In Right") in the property by making a single cash payment to us equal to the greater of: i) 2.0 times our cumulative exploration expenditures incurred under the terms of the Second Option, exclusive of acquisition payments; or ii) should the value of our shares issued under the terms of the Second Option exceed $1,500,000 on the date of the exercise of the Back In Right, a total of 2.0 times our cumulative exploration expenditures incurred under the terms of the Second Option, exclusive of acquisition costs, plus one half of the amount by which our shares exceed $1,500,000. Finally, we have the additional right, exercisable within 7 days of receipt of notice of West Timmins' decision to exercise its Back In Right, to extinguish West Timmins' Back In Right, through the issuance of an additional 1,000,000 shares of our common stock to West Timmins. In the event that we do not exercise our Second Option and/or act to extinguish West Timmins' Back In Right, it is anticipated that a joint venture will be formed between the parties under an industry standard joint venture agreement, with each party owning and paying expenses on a pro-rata basis based on their then ownership of the joint venture. The Option Agreement also provides that the joint venture agreement will include a provision whereby in the event that the joint venture interest of either party is diluted to a 10% working interest in accordance with the terms of the joint venture agreement, the diluted party shall revert to a 2.0% net smelter royalty on the party, which is to be subject to an exclusive and irrevocable option held by the non-diluted party to purchase such 2.0% net smelter royalty (i.e. 1.0%) for a sum of $2.0 million. 18 Development Activities in The Yoquivo Property We agreed pursuant to the Option Agreement to expend $1,000,000 in cumulative exploration activities on the Yoquivo Property over a twenty-four (24) month period, of which approximately $275,000 had been paid as of June 30, 2007, and approximately $600,000 has been paid as of the date of this filing. The goals of the initial phase of exploration include evaluating the structural setting of minerals which are found in the property and to find certain drilling targets to be tested as part of Phase 2 of the exploration program. Phase 1 of the exploration program on the Yoquivo Property, which was started during the 1st week of August 2006, and which has been completed to date, included the following: o Detailed structured mapping, to identify large and small scale structural controls, which will include collecting additional ground samples, which mapping has been completed to date. o An Airborne Magnetic Survey conducted of the Yoquivo Property via helicopter, which we hope will aid in the understanding and tracing of the large scale structural features of the property, which has been completed to date. o Underground Sampling, intended to gain a greater understanding of the controls on and nature of the mineralization within the property, which has been completed to date. o Development of a geological model to aid in the Phase II program described below, which has been completed to date. Phase II of our exploration of the Yoquivo Property will include drill testing of the property which is currently ongoing. The drilling process includes drawing up a plan of proposed drill holes and submitting the plan to the local ejido (surface rights owners), municipality and government agencies for their approval. In the case of the Yoquivo Property, it also requires a biological survey of the areas likely to be effected by the drilling to determine any environmental considerations which may need to be addressed in connection with the drilling. The permit specifies how many sites, duration of proposed program, use of water, method for disposal of wastes, hazardous material handling protocols, the name and contacts of the project operator as well as all of the legal documentation on title for the property. As of the filing of this report, two diamond drill holes have been completed on the Yoquivo Property, from which three samples were drawn. The results of those diamond drill holes and samples are summarized in the table below: Hole From To Interval(1) Gold Silver No. (Meters Down Hole) (Meters Down Hole) Meters g/t(2) g/t Y07-01 41.10 41.80 0.70 2.18 289.00 Y07-01 185.75 188.40 2.65 0.41 32.68 Y07-02 102.00 114.00 12.00 0.15 40.18 (1) Intervals are interpreted to represent 115-120% of true thicknesses. (2) Grams per ton. Geochemical results reported herein are from halved drill cores collected from the Company’s Yoquivo Property. Core sampling is conducted on site by trained personnel and sealed samples are transported toALS-Chemex’s preparation facilities in Chihuahua, Mexico by employees of the consulting firm Minera Cascabel S.A. de C. V. on behalf of West Timmins. The remaining half of the drill core is stored in a secure facility on the project site. 19 All samples were assayed for gold and/or silver by standard fire assay Inductively Coupled Plasma -(ICP) finish with a 50 gram charge. Samples additionally underwent 34 element Inductively Coupled Plasma-Mass Spectrometry (ICP-MS) analysis. Gold values in excess of 3.00 g/t (grams per ton) were re-analyzed by fire assay with gravimetric finish for greater accuracy. Silver, zinc, copper and lead values in excess of 100 parts per million (ppm), were also repeated by fire assay. For quality control purposes, blank and analytical control standards were inserted into the sample sequence at regular intervals, and no discrepancies were reported. As of the filing of this report, we have spent approximately $275,000 on the exploration program on the Yoquivo Property, and were required to expend an additional $325,000 prior to June 30, 2007, pursuant to the terms of the Second Extension Letter, which amount has not been paid to date, and which payments we are therefore in default of. We hope to raise approximately $1,000,000 subsequent to the filing of this report through the private placement of units consisting of shares of common stock and warrants to purchase shares of our common stock, of which there can be no assurance. Competition We are an exploration stage company. We compete with other mineral resource exploration and development companies for financing and for the acquisition of new mineral properties. Many of the mineral resource exploration and development companies with whom we compete have greater financial and technical resources than us. Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties. In addition, they may be able to afford greater geological expertise in the targeting and exploration of mineral properties. This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration and development. This competition could adversely impact on our ability to finance further exploration and to achieve the financing necessary for us to develop our mineral properties. Employees We have no employees as of the date of this filing other than our sole officer and Director, Adam Cegielski. Research And Development Expenditures We have not incurred any research expenditures since our incorporation. We previously expended $5,000 on our now abandoned exploration program on our prior Nanaimo, British Columbia claims, which have since expired and which we have since abandoned and approximately $600,000 in exploration expenditures on our Yoquivo Property joint venture project, described in greater detail above. Subsidiaries Konigsberg Explorations Inc., a British Columbia corporation, is our sole wholly owned subsidiary, which we anticipate dissolving during the quarter ended September 30, 2007, of which there can be no assurance. All of our operations, other than our Joint Venture with West Timmins are currently conducted through Konigsberg Explorations Inc. All references in thisquarterly Report to "us," the "Company," "we," "GoldMountain," or words of similar meeting include the operations of Konigsberg Explorations Inc., unless otherwise stated or the context suggests otherwise. Patents And Trademarks We do not own, either legally or beneficially, any patent or trademark. 20 PLAN OF OPERATIONS As stated above, moving forward, we plan to focus all of our resources on earning an interest in the Yoquivo Property through our Option Agreement and joint venture with West Timmins (described above). We currently believe that we will be able to continue our business operations for at least the next ninety days with the current cash on hand that we had as of the filing of this report, if no additional funding is raised. We plan to raise additional funding subsequent to the filing of this report from the sale of common stock to offshore investors and/or through loans from our existing shareholders, of which there can be no assurance. We anticipate the need for approximately $1,000,000 to maintain our operations for the next twelve months and complete the anticipated exploration activities on the Yoquivo Property. COMPARISON OF OPERATING RESULTS THREE MONTHS ENDED JUNE 30, 2, 2006 We have not generated any revenues since our incorporation in November 2004. We had total expenses of $36,670 for the three months ended June 30, 2007, compared to total expenses of $61,522 for the three months ended June 30, 2006, a decrease in expenses of $24,852 or 40.4% from the prior period. The main reason for the decrease in expenses, was due to a $27,365 or 64.7% decrease in professional fees for the three months ended June 30, 2007, compared to the three months ended June 30, 2006, in connection with the fact that our expenses during the three months ended June 30, 2006, included certain one-time setup and startup fees, which fees were not represented during the three months ended June 30, 2007, a $322 or 3.4% decrease in office and sundry expense to $9,209 for the three months ended June 30, 2007, compared to $9,531 for the three months ended June 30, 2006, in connection with the rental of our office space and the purchase of certain office supplies; and a $72 or 135.8% increase ongain of foreign exchange, to again of $125 for the three months ended June 30, 2007, compared to again of $53 for the three months ended June 30, 2006; which was offset by a $2,907 or 29.7% increase in consulting fees to $12,685 for the three months ended June 30, 2007, compared to $9,778 for the three months ended June 30, 2006, in connection with increased fees paid to our Chief Executive Officer, Adam Cegielski, in consideration for services provided to us by Mr. Cegielski in connection with his efforts to raise funds for our Joint Venture. Professional fees for the three months ended June 30, 2006 and 2007 were mainly associated with fees paid to our legal counsel in connection with the preparation of our various SEC filings and our accountant in connection with the review of our interim financial statements and the drafting and filing of our Form 8-K filings. We had net operating loss for the three months ended June 30, 2007 of $36,670, compared to a net operating loss for the three months ended June 30, 2006 of $61,522, a decrease in net operating loss of $24,852 or 40.4% from the prior period. We had other loss of $54,000 for the three months ended June 30, 2007, in connection with warrants issued in connection with the sale of units consisting of common stock and warrants during the three months ended June 30, 2007, which other loss was not represented during the three months ended June 30, 2006. Net loss for three months ended June 30, 2007 was $90,670, compared to a net loss of $61,522 for the three months ended June 30, 2006, an increase in net loss of $29,148 or 47.4% from the prior period. The increase in net loss was mainly due to the $54,000 of stock accretion expense for the three months ended June 30, 2007, which expense was not represented during the three months ended June 30, 2006, offset by the $27,365 decrease in professional fees for the three months ended June 30, 2007, compared to the three months ended June 30, 2006. 21 LIQUIDITY AND CAPITAL RESOURCES We had total assets of $1,060,335 as of June 30, 2007, which included current assets consisting solely of cash of $335 and non-current assets consisting of mineral properties of $1,060,000 in connection with our investment in the Joint Venture with West Timmins. We had total liabilities, consisting solely of total current liabilities of $31,177 as of June 30, 2007, which consisted solely of accounts payable and accrued liabilities. We had negative working capital of $30,842 as of June 30, 2007. We had a deficit accumulated during the exploration stage of $859,142 as of June 30, 2007. We had $32,261 in cash used in operating activities for the three months ended June 30, 2007, which included $90,670 of net loss, offset by $54,000 of stock accretion expense, $3,030 of prepaid expenses, and $1,379 of accounts payable and accrued liabilities. We had $15,500 of cash provided by financing activities for the three months ended June 30, 2007, which related to $40,500 of share capital issued for cash and $25,000 of share subscriptions received, in connection with a subscription for 166,666 units, each consisting of one share of common stock and one two year Class A Warrant to purchase one share of common stock at an exercise price of $0.20 per share, which was made by an entity in March 2007, for aggregate consideration of $25,000, or $0.15 per unit, which shares had not been issued as of June 30, 2007, and have not been issued to date. We currently believe that we will be able to continue our business operations for at least the next ninety days with the cash on hand that we had as of the filing of this report, if no additional funding is raised. We had paid approximately $275,000 towards exploration expenditures on the Yoquivo Property as ofJune 30, 2007. We were required to pay at least an additional approximately $325,000 towards exploration expenditures by June 30, 2007 (for a total of $600,000), which payments were not made as of June 30, 2007, but which payments have been made to date and as such we are currently not in default of the required payments to West Timmons and the Option Agreement. On or about July 20, 2007, we sold 150,000, units, each consisting of one share of common stock, one two year Class A Warrant to purchase one share of our common stock at $0.15 per share, and one two year Class B Warrant to purchase one share of our common stock at $0.30 per share (the “July 2007 Units”) to an individual for aggregate consideration of $15,000, or $0.10 per unit. On or about July 22, 2007, we sold 500,000 July 2007 Units to an individual, for aggregate consideration of $50,000, or $0.10 per unit. On or about July 25, 2007, we sold Coach Capital, LLC 3,000,000 July 2007 Units for aggregate consideration of $300,000, or $0.10 per unit. On or about July 27, 2007, we sold Epsom Investments 300,000 July 2007 Units for aggregate consideration of $30,000 or $0.10 per unit. On or around July 28, 2007, we paid approximately $325,000 of the amount raised by us through the July 2007 fundings to West Timmons in satisfaction of amounts owed to West Timmins pursuant to the Option Agreement described above. On or about August 8, 2007, we sold Epsom Investments 1,000,000 July 2007 Units for aggregate consideration of $100,000 or $0.10 per unit. All of the above warrant transactions will be recorded at Fair Market Value, using the Black Scholes valuation method. 22 We have no current commitments from our officers and Directors or any of our shareholders to supplement our operations or provide us with financing in the future. If we are unable to raise additional capital from conventional sources and/or additional sales of stock in the future, we may be forced to curtail or cease our operations. Even if we are able to continue our operations, the failure to obtain financing could have a substantial adverse effect on our business and financial results. In the future, we may be required to seek additional capital by selling debt or equity securities, selling assets, or otherwise be required to bring cash flows in balance when we approach a condition of cash insufficiency. The sale of additional equity or debt securities, if accomplished, may result in dilution to our then shareholders. We provide no assurance that financing will be available in amounts or on terms acceptable to us, or at all. 23 RISK FACTORS You should carefully consider the following risk factors and other information in this quarterly report on Form 10-QSB before deciding to become a holder of our Common Stock. If any of the following risks actually occur, our business and financial results could be negatively affected to a significant extent. Our business and the value of our common stock are subject to the following Risk Factors: We May Not Be Able To Continue Our Business Plan And Exploration Activities Without Additional Financing. We depend to a great degree on the ability to attract external financing in order to conduct future exploratory activities. We are currently funded solely by our shareholders and through sales of our securities and we believe that we can continue our business operations for at least the next ninety days with the cash we had on hand as of the filing of this report, however we plan to raise additional funds subsequent to the filing of this report through private placements of our common stock and/or through shareholder loans, of which there can be no assurance. If we are unable to raise the additional funds required for planned exploration and extraction activities, which we do not currently have funds to pay, we may be forced to abandon our current business plan and/or we will not be able to earn our First Option with West Timmins (as described above). If you invest in us and we are unable to raise the required funds, your investment could become worthless. Our Auditors Have Expressed Substantial Doubt As To Whether Our Company Can Continue As A Going Concern. We are in our exploration stage, as planned principal activities have not begun. We have not generated any revenues since inception and have incurred substantial losses. These factors among others indicate that we may be unable to continue as a going concern, particularly in the event that we cannot generate sufficient cash flow to conduct our operations and/or obtain additional sources of capital and financing. We Lack An Operating History Which You Can Use To Evaluate Us, Making Any Investment In Our Company Risky. We lack an operating history which investors can use to evaluate our previous earnings, as we were only incorporated in November 2004, and have not generated any revenues to date. Therefore, an investment in us is risky because we have no business history and it is hard to predict what the outcome of our business operations will be in the future. We May Not Find Any Commercial Quantities Of Minerals In The Future, And May Not Generate Any Profits, Which May Force Us To Curtail Our Business Plan. As an exploration stage company, we have no revenues or profits to date and our deficit accumulated during our exploration stage as of June 30, 2007, was $859,142. We had negative working capital of $30,842 as of June 30, 2007. We are currently being funded by existing shareholders and anticipate being able to continue our business operations for approximately the next ninety days with the cash on hand we had as of the filing of this report, and plan to raise additional funding subsequent to the filing of this report. However, if we do not begin exploration and/or do not have enough money to continue exploration activities it is likely that we will never generate any revenues. Additionally, if we are unsuccessful in mining attempts we may choose to attempt in the future, it is likely that we will never generate any revenues. Additionally, the exploration of minerals is highly speculative, and if throughout our mineral exploration we do not find commercial quantities of minerals, we will likely be forced to curtail or abandon our business plan. If this happens, you could lose your investment in us. If we are unable to generate profits, we will be forced to rely on external financing, of which there is no guarantee, to continue with our business plan. 24 We Have A Poor Financial Position And If We Do Not Generate Revenues, We May Be Forced To Abandon Our Business Plan. We currently have a poor financial position. We have not generated any revenues or begun exploration on any properties. There is a risk that we will not find enough, or even any, minerals needed to generate enough profits for your investment in us to appreciate. If we never generate any revenues, we may be forced to abandon our business plan and your shares may become worthless. We Rely Upon Key Personnel And If They Leave Us, Our Business Plan And Results Of Operations Could Be Adversely Affected. We rely heavily on our Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director, Adam R. Cegielski, for our success. His experience and input create the foundation for our business and he is responsible for the directorship and control over our exploration activities. We do not currently have an employment agreement or "key man" insurance policy on Mr. Cegielski, although we anticipate entering into a consulting agreement with Mr. Cegielski subsequent to the filing of this report. Moving forward, should we lose the services of Mr. Cegielski, for any reason, we will incur costs associated with recruiting a replacement and delays in our operations. If we are unable to replace him with another suitably trained individual or individuals, we may be forced to scale back or curtail our business plan and exploration activities. As a result of this, your investment in us could become devalued. Adam R. Cegielski, Our Sole Director And Officer Can Vote An Aggregate Of 46.5% Of Our Common Stock And Can Therefore Exercise Significant Control Over Corporate Decisions Including The Appointment Of New Directors. Adam R. Cegielski, our sole Director and officer can vote an aggregate of 40,000,000 shares or approximately 46.5% of our outstanding Common Stock. Accordingly, Mr. Cegielski will exercise significant control in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations, the sale of all or substantially all of our assets, and also the power to prevent or cause a change in control. Any investors who purchase shares will be minority shareholders and as such will have little to no say in the direction of the Company and the election of Directors. Additionally, it will be difficult if not impossible for investors to remove Mr. Cegielski as a Director of the Company, which will mean he will remain in control of who serves as officers of the Company as well as whether any changes are made in the Board of Directors. As a potential investor in the Company, you should keep in mind that even if you own shares of the Company's Common Stock and wish to vote them at annual or special shareholder meetings, your shares will likely have little effect on the outcome of corporate decisions. We Will Be Subject To Numerous Risks If We Commence Mining Operations, Of Which There Can Be No Assurance. The mineral exploration and mining business is competitive in all of its phases. We currently have no mining operations of any kind, however we are currently in the process of conducting diamond drilling through our Joint Venture with West Timmins. If we do commence mining activities in the future, we will be subject to numerous risks, including: o competitors with greater financial, technical and other resources, in the search for and the acquisition of attractive mineral properties; o our ability to select and acquire suitable producing properties or prospects for mineral exploration; o the accuracy of our reserve estimates, if any, which may be affected by the following factors beyond our control: 25 - declines in the market price of the various metals we mine; - increased production or capital costs; - reduction in the grade or tonnage of the deposit; - increase in the dilution of the ore; or - reduced recovery rates; o risks and hazards associated with environmental hazards, political and country risks, civil unrest or terrorism, industrial accidents, labor disputes, unusual or unexpected geologic formations, cave-ins, explosive rock failures; and flooding and periodic interruptions due to inclement or hazardous weather conditions; and o our failure to maintain insurance on certain risks associated with any exploration activities we may undertake in the future. If we do begin exploration activities in the future, of which there can be no assurance, we will be subject to the above risks. If any of the above risks occur, we may be forced to curtail or abandon our operations and/or exploration and development activities, if any. As a result, any investment in us could decrease in value and/or become worthless. There Is Uncertainty As To An Investors Ability To Enforce Civil Liabilities Both In And Outside Of The United States Due To The Fact That Our Sole Officer And Director And Assets Are Not Located In The United States. Our office and the majority of our assets are located in Canada, while the Yoquivo Property, which we have entered into an Option Agreement to explore and develop, is located in Mexico. Our sole officer and Director is located in Canada. As a result, it may be difficult for shareholders to effect service of process within the United States on our officer and Director. In addition, investors may have difficulty enforcing judgments based upon the civil liability provisions of the securities laws of the Unites States or any state thereof, both in and outside of the United States. We May Not Be Able To Earn Our First Or Second Option With West Timmins Pursuant To The Option Agreement. In June 2006, we entered into an Option Agreement with West Timmins to earn up to a 75% interest in the Yoquivo Property (as defined and described below). In order to earn the interest of the Yoquivo Property, we were required to pay $600,000 during the twelve months following our entry into the Option Agreement (i.e. prior to June 2007), which date was extended to June 30, 2007, pursuant to the Second Extension Letter (described above), and although the $600,000 was not paid as of June 30, 2007, the full amount of the $600,000 has been paid to date. Additionally, prior to the twenty-fourth month anniversary of our entry into the Option Agreement (i.e. prior to June 2008), we are required to expend at least $1,000,000 in cumulative expenditures. We can provide no assurance that we will be able to raise the additional capital needed to pay these amounts and/or earn our interest in the property on favorable terms, if at all. If we are unable to raise the capital required to earn the interest in the Yoquivo Property, our current expenditures towards such Option Agreement will be forfeited and we could be forced to abandon or curtail our current business plan. If this were to happen, the value of our common stock could become worthless. 26 Our Determinations Of Planned Activities And Estimates Of Potential Reserves May Be Inaccurate. We are currently in the exploration stage. Before we can begin a development project, if ever, we must first determine whether it is economically feasible to do so. This determination is based on estimates of several factors, including: o expected recovery rates of metals from the ore; o facility and equipment costs; o capital and operating costs of a development project; o future metals prices; o currency exchange and repatriation risks; o tax rates; o inflation rates; o political risks and regulatory climate in Canada and Mexico; and o availability of credit. Any development projects we may undertake in the future will likely not have an operating history upon which to base these estimates and as a result, actual cash operating costs and returns from a development project, if any, may differ substantially from our estimates. Consequently, it may not be economically feasible to continue with a development project, if one is started. We Previously Granted An Aggregate Of 300,000 Warrants To Purchase Shares Of Our Common Stock In November And December 2006, Which Warrants Have Been Cancelled By Us, But Which Shareholders May Still Request Us To Honor In The Future. In November and December 2006, we granted 300,000 Warrants to two individuals in consideration for consulting services rendered, at an exercise price of $0.35 per share. We subsequently took action to amend those Warrants and have since unilaterally cancelled such Warrants; however, those prior Warrant holders may require us to honor the terms of the prior Warrant grants in the future. If that were to happen, we may be required to issue additional shares of common stock and/or expend additional resources in connection with litigation and/or disputes regarding such Warrants and shares issuable in connection therewith and/or the restatement of the financial statements contained herein in connection with such prior Warrant grants. As a result, if such Warrant holders attempt to enforce the Warrants which have been rescinded by us, our results of operations could be adversely affected, and we could be forced to curtail our business plans, and as a result, any investment in us could become worthless. Our Planned Mineral Exploration Efforts Are Highly Speculative. Mineral exploration is highly speculative. It involves many risks and is often nonproductive. Even if we believe we have found a valuable mineral deposit, it may be several years before production is possible. During that time, it may become no longer feasible to produce those minerals for economic, regulatory, political, or other reasons. Additionally, we may be required to make substantial capital expenditures and to construct mining and processing facilities. As a result of these costs and uncertainties, we may be unable to start, or if started, to finish our exploration activities. 27 Our Operations, If Any, Will Be Subject To Currency Fluctuations. While we do not currently have any operations, we believe that our products, if any, will be sold in world markets in United States dollars. As a result, currency fluctuations may affect the cash flow we realize from our future operations and exploration activities, which we plan to conduct in Mexico, if any. Foreign exchange fluctuations may materially adversely affect our financial performance and results of operations. Our Property Has Not Produced Any Commercial Reserves Or Ore Body, And The Probability Of Such Property Producing Any Commercially Viable Reserves In The Future Is Remote. Our mineral project is in the exploration stage as opposed to the development stage and we have no known body of economic mineralization. The known mineralization at these projects has not been determined to be economic ore. Until further exploration activities can be conducted, there can be no assurance that a commercially mineable ore body exists on any of our properties. In order to carry out exploration and development programs of any economic ore body and place it into commercial production, we will be required to raise substantial additional funding, and even if we are successful in completing our exploration activities on our property, we may not be successful in finding commercial quantities of minerals. Furthermore, the probability of an individual prospect ever having reserves or being commercially viable is extremely remote. As a result, there is only a small probability that any of our properties contain any reserves and that any funds spent on exploration activities will ever be recovered. Mining Operations In General Involve A High Degree Of Risk, Which We May Be Unable, Or May Not Choose To Insure Against, Making Exploration And/Or Development Activities We May Pursue Subject To Potential Legal Liability For Certain Claims. Our operations are subject to all of the hazards and risks normally encountered in the exploration, development and production of minerals. These include unusual and unexpected geological formations, rock falls, flooding and other conditions involved in the drilling and removal of material, any of which could result in damage to, or destruction of, mines and other producing facilities, damage to life or property, environmental damage and possible legal liability. Although we plan to take adequate precautions to minimize these risks, and risks associated with equipment failure or failure of retaining dams which may result in environmental pollution, there can be no assurance that even with our precautions, damage or loss will not occur and that we will not be subject to liability which will have a material adverse effect on our business, results of operation and financial condition. If this were to happen, we could be forced to curtail or abandon our business activities. Nevada Law And Our Articles Of Incorporation Authorize Us To Issue Shares Of Stock, Which Shares May Cause Substantial Dilution To Our Existing Shareholders And/Or Have Rights And Preferences Greater Than Our Common Stock. Pursuant to our Articles of Incorporation, we have 400,000,000 shares of Common Stock and 100,000,000 shares of preferred stock ("Preferred Stock") authorized. As of August 13, 2007, we had 85,977,167 shares of our common stock outstanding, which includes 1,166,666 shares of common stock which were sold in March 2007, 203,333 shares of common stock which were sold in June 2007, and 4,950,000 shares which were sold in July and August 2007, which shares have not been physically issued to date. As of August 13, 2007, - 0 - shares of Preferred Stock were issued and outstanding. As a result, our Board of Directors has the ability to issue a large number of additional shares of Common Stock without shareholder approval, which if issued could cause substantial dilution to our then shareholders. Additionally, shares of Preferred Stock may be issued by our Board of Directors without shareholder approval with voting powers, and such preferences and relative, participating, optional or other special rights and powers as determined by our Board of Directors, which may be greater than our Common Stock. As a result, shares of Preferred Stock may be issued by our Board of Directors which cause the holders to have super majority voting power over our shares, provide the holders of the Preferred Stock the right to convert the shares of Preferred Stock they hold into shares of our Common Stock, which may cause substantial dilution to our then Common Stock shareholders and/or have other rights and preferences greater than those of our Common Stock shareholders. Investors should keep in mind that the Board of Directors has the authority to issue additional shares of Common Stock and Preferred Stock, which could cause substantial dilution to our existing shareholders. Additionally, the dilutive effect of any Preferred Stock, which we may issue may be exacerbated given the fact that such Preferred Stock may have super majority voting rights and/or other rights or preferences which could provide the preferred shareholders with voting control over us subsequent to this offering and/or provide those holders the power to prevent or cause a change in control. As a result, the issuance of shares of Common Stock and/or Preferred Stock, may cause the value of our securities to decrease and/or become worthless. 28 We Have Yet To Attain Profitable Operations And Because We Will Need Additional Financing To Fund Our Exploration Activities, Our Accountants Believe There Is Substantial Doubt About Our Ability To Continue As A Going Concern. We had incurred a net loss of $684,878 for the year ended March 31, 2007, had an accumulated deficit of $768,472 as of March 31, 2007, and had a net loss of $90,670 for the three months ended June 30, 2007, and an accumulated deficit of 859,142 as of June 30, 2007, and have generated no revenues to date. Our future is dependent upon our ability to obtain financing and upon future profitable operations from the development of our mineral claims. These factors raise substantial doubt that we will be able to continue as a going concern. Our independent auditors, have expressed substantial doubt about ourability to continue as a going concern given our recurring losses from operations, which are described in the first risk factor above. This opinion could materially limit our ability to raise additional funds by issuing new debt or equity securities or otherwise. If we fail to raise sufficient capital, we will not be able to implement our exploration program which requires significant funding past the second phase, as a result we may have to liquidate our business and stockholders may lose their investment. Investors should consider our auditor's comments when determining if an investment in us is suitable. Because Of The Unique Difficulties And Uncertainties Inherent In Mineral Exploration Ventures, We Face A High Risk Of Business Failure. Stockholders should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. Most exploration projects do not result in the discovery of commercially mineable deposits of ore. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. If we experience any of these problems or delays, our exploration activities could become much more costly than originally estimated and if such additional funding is not available if needed, we may be forced to abandon our operations. We Have No Known Mineral Reserves And If We Cannot Find Any, We Will Have To Cease Operations. We have no mineral reserves. If we do not find mineral reserves containing gold, silver, or other precious minerals or if we cannot explore mineral reserves, either because we do not have the money to do it or because it will not be economically feasible to do it, we will have to cease operations and stockholders will lose their investment. Mineral exploration, particularly for gold, is highly speculative. It involves many risks and is often non-productive. Even if we are able to find mineral reserves on our property our production capability is subject to further risks including: o Costs of bringing the property into production including exploration work, preparation of production feasibility studies, and construction of production facilities, all of which we have not budgeted for; o Availability and costs of financing; o Ongoing costs of production; and o Environmental compliance regulations and restraints. The marketability of any minerals acquired or discovered may be affected by numerous factors which are beyond our control and which cannot be accurately predicted, such as market fluctuations, the lack of milling facilities and processing equipment near our claims, and such other factors as government regulations, including regulations relating to allowable production, importing and exporting of minerals, and environmental protection. Given the above noted risks, the chances of finding reserves on our mineral properties are remote and funds expended on exploration will likely be lost. 29 Because Of The Inherent Dangers Involved In Mineral Exploration, There Is A Risk That We May Incur Liability Or Damages As We Conduct Our Business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. At the present time, we have no coverage to insure against these hazards. The payment of such liabilities may result in our inability to complete our planned exploration program and/or obtain additional financing to fund our exploration program. We May Conduct Further Offerings In The Future In Which Case Stockholders Holdings Will Be Diluted. We completed offerings of 35,200,000 and 2,400,000 shares of our common stock at a price of $0.0025 per share to investors on February 28, 2005 and April 14, 2005, respectively. Additionally, we sold 183,334 shares of our or common stock to two offshore investors in April 2006, 448,000 shares of our common stock to three offshore investors in June 2006, at a price of $0.60 per share, and an aggregate of 425,834 shares of our common stock to two offshore investors in August and September 2006, at a price of $0.60 per share. More recently, we sold 1,166,666 units consisting of one share of common stock and one warrant to purchase one share of our common stock for $0.20 per share for aggregate consideration of $175,000 or $0.15 per unit in March 2007, and 203,333 units for aggregate consideration of $30,500 or $0.15 per unit in June 2007.In July and August 2007, we completed an offering of an aggregate of 4,950,000 units, each consisting of one share of common stock, one Class A Warrant to purchase one share of our common stock at $0.15 per share, and one Class B Warrant to purchase one share of our common stock at $0.30 per share (the “July 2007 Units”) for aggregate consideration of $495,000 or $0.10 per July 2007 Unit. Since our inception we have relied on such equity sales of our common stock to fund our operations. We may conduct further equity and/or debt offerings in the future to finance our current projects or to finance subsequent projects that we decide to undertake. If common stock is issued in return for additional funds, the price per share could be lower than that paid by our current stockholders. We anticipate continuing to rely on equity sales of our common stock or debt offerings in order to fund our business operations. If we issue additional stock, each stockholder's percentage interest in us will be lower. This condition is often referred to as "dilution". The result of this could reduce the value of your stock. If We Are Late In Filing Our Quarterly Or Annual Reports With The SEC, We May Be De-Listed From The Over-The-Counter Bulletin Board. Pursuant to new Over-The-Counter Bulletin Board ("OTCBB") rules relating to the timely filing of periodic reports with the SEC, any OTCBB issuer which fails to file a periodic report (Form 10-QSB's or 10-KSB's) by the due date of such report (not withstanding any extension granted to the issuer by the filing of a Form 12b-25), three (3) times during any twenty-four (24) month period is automatically de-listed from the OTCBB. Such removed issuer would not be re-eligible to be listed on the OTCBB for a period of one-year, during which time any subsequent late filing would reset the one-year period of de-listing. As we were deemed late in filing our Form 10-KSB for the period ending March 31, 2007, due to that fact that such filing as originally made failed to include our auditors report, if we are late in our periodic filings two more times during the next four fiscal quarters and/or late three times in any subsequent twenty-four (24) month period, we will be de-listed from the OTCBB, and as a result, our securities may become worthless, and we may be forced to curtail or abandon our business plan. 30 In The Future, We Will Incur Significant Increased Costs As A Result Of Operating As A Fully Reporting Company In Connection With Section 404 Of The Sarbanes Oxley Act, And Our Management Will Be Required To Devote Substantial Time To New Compliance Initiatives. Moving forward, we anticipate incurring significant legal, accounting and other expenses in connection with our status as a fully reporting public company. The Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act") and new rules subsequently implemented by the SEC have imposed various new requirements on public companies, including requiring changes in corporate governance practices. As such, our management and other personnel will need to devote a substantial amount of time to these new compliance initiatives. Moreover, these rules and regulations will increase our legal and financial compliance costs and will make some activities more time-consuming and costly. In addition, the Sarbanes-Oxley Act requires, among other things, that we maintain effective internal controls for financial reporting and disclosure of controls and procedures. In particular, commencing in fiscal 2008, we must perform system and process evaluation and testing of our internal controls over financial reporting to allow management and our independent registered public accounting firm to report on the effectiveness of our internal controls over financial reporting, as required by Section 404 of the Sarbanes-Oxley Act. Our testing, or the subsequent testing by our independent registered public accounting firm, may reveal deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses. Our compliance with Section 404 will require that we incur substantial accounting expense and expend significant management efforts. We currently do not have an internal audit group, and we will need to hire additional accounting and financial staff with appropriate public company experience and technical accounting knowledge. Moreover, if we are not able to comply with the requirements of Section 404 in a timely manner, or if we or our independent registered public accounting firm identifies deficiencies in our internal controls over financial reporting that are deemed to be material weaknesses, the market price of our stock could decline, and we could be subject to sanctions or investigations by the SEC or other regulatory authorities, which would require additional financial and management resources. 31 There is currently a limited, sporadic, and illiquid market for our common stock, which Market we anticipate remaining limited, sporadic, and illiquid. We currently anticipate that the market for our common stock will remain limited, sporadic, and illiquid until such time as we generate significant revenues, if ever, and that the market for our common stock will be subject to wide fluctuations in response to several factors, including, but not limited to: (1) actual or anticipated variations in our results of operations; (2) our ability or inability to generate new revenues; (3) the number of shares in our public float; (4) increased competition; and (5) conditions and trends in the mining, gold, silver or precious metals industries. Furthermore, because our Common Stock is traded on the NASD OTCBB, our stock price may be impacted by factors that are unrelated or disproportionate to our operating performance. These market fluctuations, as well as general economic, political and market conditions, such as recessions, interest rates or international currency fluctuations may adversely affect the market price of our common stock. Additionally, at present, we have a limited number of shares in our public float, and as a result, there could be extreme fluctuations in the price of our common stock. Further, due to the limited volume of our shares which trade and our limited public float, we believe that our stock prices (bid, asked and closing prices) are entirely arbitrary, are not related to the actual value of the Company, and do not reflect the actual value of our common stock (and in fact reflect a value that is much higher than the actual value of our Common Stock). Shareholders and potential investors in our Common Stock should exercise caution before making an investment in the Company, and should not rely on the publicly quoted or traded stock prices in determining our Common Stock value, but should instead determine value of our Common Stock based on the information contained in the Company's public reports, industry information, and those business valuation methods commonly used to value private companies. Investors May Face Significant Restrictions On The Resale Of Our Common Stock Due To Federal Regulations Of Penny Stocks. Our Common Stock will be subject to the requirements of Rule 15(g)9, promulgated under the Securities Exchange Act as long as the price of our Common Stock is below $4.00 per share. Under such rule, broker-dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including a requirement that they make an individualized written suitability determination for the purchaser and receive the purchaser's consent prior to the transaction. The Securities Enforcement Remedies and Penny Stock Reform Act of 1990, also requires additional disclosure in connection with any trades involving a stock defined as a penny stock. Generally, the Commission defines a penny stock as any equity security not traded on an exchange or quoted on NASDAQ that has a market price of less than $4.00 per share. The required penny stock disclosures include the delivery, prior to any transaction, of a disclosure schedule explaining the penny stock market and the risks associated with it. Such requirements could severely limit the market liquidity of the securities and the ability of purchasers to sell their securities in the secondary market. 32 ITEM 3. CONTROLS AND PROCEDURES (a) Evaluation of disclosure controls and procedures. Our Chief Executive Officer and Principal Financial Officer, after evaluating the effectiveness of our "disclosure controls and procedures" (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)) as of the end of the period covered by this Quarterly Report on Form 10-QSB (the "Evaluation Date"), have concluded that as of the Evaluation Date, our disclosure controls and procedures are effective to provide reasonable assurance that information we are required to disclose in reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to our management, including our Chief Executive Officer and Principal Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. (b) Changes in internal control over financial reporting. There were no changes in our internal control over financial reporting during our most recent fiscal quarter that materially affected, or were reasonably likely to materially affect, our internal control over financial reporting. 33 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS From time to time, we may become party to litigation or other legal proceedings that we consider to be a part of the ordinary course of our business. We are not currently involved in legal proceedings that could reasonably be expected to have a material adverse effect on our business, prospects, financial condition or results of operations. We may become involved in material legal proceedings in the future. ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES On March 15, 2007, we sold 1,000,000 units, each consisting of one share of common stock and one two year Class A Warrant to purchase one share of common stock at an exercise price of $0.20 per share to an entity for aggregate consideration of $150,000, or $0.15 per unit. We have not issued the 1,000,000 shares of common stock to the entity as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We claim an exemption from registration afforded by Regulation S of the Act ("Regulation S") for the above issuance since the issuance was made to a non-U.S. person (as defined under Rule 902 section (k)(2)(i) of Regulation S), pursuant to an offshore transaction, and no directed selling efforts were made in the United States by us, a distributor, any respective affiliates, or any person acting on behalf of any of the foregoing. In March 2007, we sold 166,666 units, each consisting of one share of common stock and one two year Class A Warrant to purchase one share of common stock at an exercise price of $0.20 per share to an entity for aggregate consideration of $25,000, or $0.15 per unit. We have not issued the 166,666 shares of common stock to the entity as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We claim an exemption from registration afforded by Regulation S for the above issuance since the issuance was made to a non-U.S. person (as defined under Rule 902 section (k)(2)(i) of Regulation S), pursuant to an offshore transaction, and no directed selling efforts were made in the United States by us, a distributor, any respective affiliates, or any person acting on behalf of any of the foregoing. In June 2007, we sold 50,000 units, each consisting of one share of common stock and one two year Class A Warrant to purchase one share of common stock at an exercise price of $0.20 per share to an individual for aggregate consideration of $7,500, or $0.15 per unit. We have not issued the 50,000 shares of common stock to the individual as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We claim an exemption from registration afforded by Regulation S of the Act ("Regulation S") for the above issuance since the issuance was made to a non-U.S. person (as defined under Rule 902 section (k)(2)(i) of Regulation S), pursuant to an offshore transaction, and no directed selling efforts were made in the United States by us, a distributor, any respective affiliates, or any person acting on behalf of any of the foregoing. In June 2007, we sold 53,333 units, each consisting of one share of common stock and one two year Class A Warrant to purchase one share of common stock at an exercise price of $0.20 per share to an individual for aggregate consideration of $8,000, or $0.15 per unit. We have not issued the 53,333 shares of common stock to the individual as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We claim an exemption from registration afforded by Regulation S of the Act ("Regulation S") for the above issuance since the issuance was made to a non-U.S. person (as defined under Rule 902 section (k)(2)(i) of Regulation S), pursuant to an offshore transaction, and no directed selling efforts were made in the United States by us, a distributor, any respective affiliates, or any person acting on behalf of any of the foregoing. 34 In June 2007, we sold 100,000 units, each consisting of one share of common stock and one two year Class A Warrant to purchase one share of common stock at an exercise price of $0.20 per share to an individual for aggregate consideration of $15,000, or $0.15 per unit. We have not issued the 100,000 shares of common stock to the individual as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We claim an exemption from registration afforded by Regulation S of the Act ("Regulation S") for the above issuance since the issuance was made to a non-U.S. person (as defined under Rule 902 section (k)(2)(i) of Regulation S), pursuant to an offshore transaction, and no directed selling efforts were made in the United States by us, a distributor, any respective affiliates, or any person acting on behalf of any of the foregoing. On or about July 20, 2007, we sold 150,000, units, each consisting of one share of common stock, one two year Class A Warrant to purchase one share of our common stock at $0.15 per share, and one two year Class B Warrant to purchase one share of our common stock at $0.30 per share (the “July 2007 Units”) to an individual for aggregate consideration of $15,000, or $0.10 per unit. We have not issued the 100,000 shares of common stock as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We will claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933 for the above, since the foregoing will not involve a public offering, the recipient will take the securities for investment and not resale and we will take appropriate measures to restrict transfer. On or about July 22, 2007, we sold 500,000 July 2007 Units to an individual, for aggregate consideration of $50,000, or $0.10 per unit. We have not issued the 500,000 shares of common stock as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing.We will claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933 for the above, since the foregoing will not involve a public offering, the recipient will take the securities for investment and not resale and we will take appropriate measures to restrict transfer. On or about July 25, 2007, we sold Coach Capital, LLC 3,000,000 July 2007 Units for aggregate consideration of $300,000, or $0.10 per unit. We have not issued the 3,000,000 shares of common stock as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We will claim an exemption from registration afforded by Section 4(2) of the Securities Act of 1933 for the above, since the foregoing will not involve a public offering, the recipient will take the securities for investment and not resale and we will take appropriate measures to restrict transfer. On or about July 27, 2007, we sold Epsom Investments 300,000 July 2007 Units for aggregate consideration of $30,000 or $0.10 per unit.We have not issued the 300,000 shares of common stock to Epsom Investments as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We claim an exemption from registration afforded by Regulation S of the Act ("Regulation S") for the above issuance since the issuance was made to a non-U.S. person (as defined under Rule 902 section (k)(2)(i) of Regulation S), pursuant to an offshore transaction, and no directed selling efforts were made in the United States by us, a distributor, any respective affiliates, or any person acting on behalf of any of the foregoing. On or about August 8, 2007, we sold Epsom Investments 1,000,000 July 2007 Units for aggregate consideration of $100,000 or $0.10 per unit.We have not issued the 1,000,000 shares of common stock to Epsom Investments as of the date of this filing; however, we have agreed to issue such shares, and have therefore included such shares in the number of issued and outstanding shares disclosed throughout this filing. We claim an exemption from registration afforded by Regulation S of the Act ("Regulation S") for the above issuance since the issuance was made to a non-U.S. person (as defined under Rule 902 section (k)(2)(i) of Regulation S), pursuant to an offshore transaction, and no directed selling efforts were made in the United States by us, a distributor, any respective affiliates, or any person acting on behalf of any of the foregoing. 35 ITEM 3. DEFAULTS UPON SENIOR SECURITIES None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS At our annual meeting of shareholders held on May 10, 2007, our Chief Executive Officer, Director and majority shareholder, Alex Cegielski, re-elected himself as a Director of the Company, ratified the appointment of Telford Sadovnick, P.L.L.C., as our independent auditors for the 2007 fiscal year, and approved the filing of a Certificate of Amendment to our Articles of Incorporation with the Secretary of State of Nevada to change our name to “GoldMountain Exploration Corporation” (the “Amendment”). Mr. Cegielski, held 40,000,000 shares of our common stock, representing 50.2% of our outstanding common stock as of the record date of the annual meeting, March 29, 2007 (the “Record Date”), based on 79,657,168 shares of common stock outstanding as of the Record Date. Notice of the annual meeting was sent to all shareholders of record as of the Record Date on or about April 9, 2007. On May 16, 2007, we filed the Amendment with the Secretary of State of Nevada, which Amendment became effective immediately with the State of Nevada, but which effectiveness was delayed by approximately ten (10) days due to our requirement to provide NASD notice of our name change. As a result, our name change to GoldMountain Exploration Corporation became effective with the Over-The-Counter Bulletin Board on May 29, 2007, when our trading symbol changed to “GMEX.” ITEM 5. OTHER INFORMATION None. 36 ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K a) EXHIBITS Exhibit No. Description 3.1(1) Articles of Incorporation. 3.1 (2) Certificate of Amendment to Articles of Incorporation 3.3(1) Bylaws, as amended. 3.3(3) Certificate of Change Pursuant to NRS 78.209 3.2(3) Certificate of Correction to the Company's Articles of Incorporation 10.1(4) Stock Purchase Agreement between Susan Downing and Adam Cegielski 10.2(5) Option Agreement with Sydney (which later merged with another entity and is now known as West Timmins Mining Inc.). 10.3(6) Letter of Extension from West Timmins Mining, Inc. (January 29, 2007) 10.4(7) Letter of Extension from West Timmons Mining, Inc. (May 31, 2007) 31* Chief Executive Officer and Chief Financial Officer Certification pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32* Chief Executive Officer and Chief Financial Officer Certification pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * Filed Herein. (1) Filed as exhibits to our Form SB-2 Registration Statement filed with the Commission on August 15, 2005, and incorporated herein by reference. (2) Filed as an exhibit to our Report on Form 8-K filed with the Commission on May 29, 2007, and incorporated herein by reference. (3) Filed as exhibits to our Report on Form 8-K filed with the Commission on April 25, 2006, and incorporated herein by reference. (4) Filed as an exhibit to our Report on Form 8-K filed with the Commission on March 29, 2006, and incorporated herein by reference. (5) Filed as an exhibit to our Report on Form 8-K filed with the Commission on June 13, 2006, and incorporated herein by reference. 37 (6) Filed as an exhibit to our Report on Form 10-QSB, filed with the Commission on February 20, 2007, and incorporated herein by reference. (7) Filed as an exhibit to our Report on Form 10-KSB, filed with the Commission on July 16, 2007, and incorporated herein by reference. b) REPORTS ON FORM 8-K We filed a report on Form 8-K on May 29, 2007, to report our filing of a Certificate of Amendment to our Articles of Incorporation with the Secretary of State of Nevada to affect a name change to GoldMountain Exploration Corporation. 38 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLDMOUNTAIN EXPLORATION CORPORATION DATED: August 20, 2007 By: /s/ Adam R. Cegielski Adam R. Cegielski Chief Executive Officer 39
